Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00506-CV

            IN RE Augustine NWABUISI, Rose Nwabuisi, Resource Health Services, Inc.
              d/b/a Resource Home Health Services, Inc. and Resource Care Corporation

                                            Original Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 30, 2014

PETITION FOR WRIT OF PROHIBITION DENIED

           On July 22, 2014, relators filed a petition for writ of prohibition and an emergency motion

to stay proceedings and for emergency relief pending a ruling on the petition. The court has

considered the petition for writ of prohibition and is of the opinion that relators are not entitled to

the relief sought. The issuance of an extraordinary writ is not authorized when the relator has an

adequate remedy available in a pending appeal. Holloway v. Fifth Court of Appeals, 767 S.W.2d
680, 684 (Tex. 1989). Accordingly, the petition for writ of prohibition and the emergency motion

to stay proceedings and request for emergency relief are denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM



1
 This proceeding arises out of Cause No. 2014-CI-05341, styled Dana D. Mohammadi v. Augustine Nwabuisi, Rose
Nwabuisi, Resource Health Services, Inc. d/b/a Resource Home Health Services, Inc. and Resource Care Corporation,
pending in the 57th Judicial District Court, Bexar County, Texas.